The appeal is from an order granting temporary injunction to the complainant against the Sheriff of Lake County, Florida, restraining the said Sheriff from interfering with the operation of a slot machine such as is described as coin-operated vending and amusement machines with premium features in Chapter 17,257, Acts of 1935, when all licenses required under the provisions of that legislative Act had been duly paid and a permit and license *Page 89 
granted to the operator and the location operator to operate such vending machine.
It is contended by the appellant that the operation of the slot machine involved constituted conducting a lottery and that, therefore, the Act above referred to did not permit its legal operation.
The coin-operated device comes directly within the description of the machine defined in Paragraph 1 of Section 2 of Chapter 17,257, supra, and the operation of such machines has been held by this Court not to constitute a lottery in the case of Lee, Comptroller, v. City of Miami, 121 Fla. 93, 163 So. 486; and also in Hardison v. Coleman, 121 Fla. 892, 164 So. 520, and in Lee v. Beck, 121 Fla. 114, 163 So. 495.
Therefore, the order appealed from should be affirmed and it is so ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and DAVIS, J.J., concur.